 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDF.W. WOOLWORTH COMPANYandRETAIL CLERKS IN-TERNATIONAL ASSOCIATION, LOCAL 1179, AFL, Peti-tioner.Case No. 20-RC-1932. May 29, 1953DECISION AND CERTIFICATIONOF RESULTS OF ELECTIONOn August 14, 1952, pursuant to a stipulation for certificationupon consent election, an election by secret ballot was con-ducted in the above proceeding under the direction and super-vision of the Regional Director for the Twentieth Region.Following the election, a tally of ballots was furnished theparties.The tally showed that of approximately 30 eligiblevoters in the stipulated unit, 27 cast valid ballots, of which 10were for and 17 against the Petitioner.On August 19, 1952, the Petitioner filed timely objectionsto conduct affecting the results of the election; and on September22, 1952, it filed supplemental objections. After an investiga-tion,theRegional Director, on October 15, 1952, issued areport on objections, in which he sustained the Petitioner'soriginal objection No. 1, overruled the other objections, andrecommended that the Board set aside the election. The Em-ployer filed timely exceptions to the Regional Director'sreport. Thereafter, on November 14, 1952, the Board issuedan order directing hearing on objections and exceptions, inwhich it referred the proceeding to the Regional Directorfor the purpose of conducting a hearing on the issues raisedby the objections of August 19 and the Employer'sexceptionsto the Regional Director's report, and directed the hearingofficer to prepare and cause to be served upon the partiesa report containing resolutions of the credibility of witnesses,findings of fact, and recommendations to the Board as to thedisposition of said objections and exceptions.Pursuant to the Board's Order, a hearing was held onFebruary 3, 1952, before David E. Davis, hearing officer.Both the Petitioner and the Employer appeared and par-ticipated. On March 24, 1953, the hearing officer issued hisreport on objections to election. In it he found that thePetitioner's original objection No. 1 raised substantial andmaterial issues with respect to the conduct of the election,and recommended that the election be set aside. He foundno merit in the other objections and recommended that they beoverruled. The Employer filed timely exceptions to the hearingofficer's report.The Board has reviewed the rulings made by the hearingofficer at the hearing and finds that no prejudicial error wascommitted? The rulings are hereby affirmed. The Board hasconsidered the hearing officer's report, the Employer's ex-iThe Employer contends that the hearing officer erroneously admitted and consideredevidence with respect to objections that were untimely filed or were not in issue becauseof the Petitioner's failure to file exceptions to the Regional Director's report. In view ofour disposition of these objections, we find, without passing on the merits of the Employer'scontention, that the hearing officer's action was not prejudicial105 NLRB No. 20. F.W WOOLWORTH COMPANY215ceptions, and the entire record in the case, and for thereasonsset forth below, finds merit in the exceptions insofar as theyrelate to the Petitioner's original objection No. 1. As noexceptions have been filed to the hearing officer's findingsand recommendations with respect to the other objections,the Board hereby adopts them.As to objection No. 1, the Petitioner contended and thehearing officer found, in substance, that the Employer, aftermaking an antiunion speech on company time and property onthe day of the election, denied the Petitioner the equal op-portunity to present its side of the case required under theBoard's Bonwit Teller rule.' The facts are as follows:The election was scheduled for 1:30 p.m. on August 14,1952.At 9:30 that morning, the time at which the storenormally opened, Yeager, thestoremanager,went to therestroom where the employees were gathered and read aspeech to them. The speech, antiunion but noncoercive incharacter, lasted 9 or 10 minutes; the opening of the store wasdelayed until it was over.Shortly before noon, Baker, the Petitioner's internationalrepresentative, entered the store and learned of the meetingfor the first time. She thereupon left the store and spent thenext hour in a neighboring restaurant, where she questionedone of the Employer's employees about Yeager's speech anddiscussed it with Luther, the Petitioner's business repre-sentative.She then called Mrs. Luther, the Petitioner'ssecretary, by telephone to tell her that there had been a meet-ing in the store that morning and to ask her what should bedone.Mrs. Luther told her to request a meeting with theemployees.At 12:50, Baker returned to the store with Luther and askedfirst Yeager and then Herring, the Employer's superintendentof public relations, for a meeting with the employees. Herringsaid that he could not close the store for that purpose, but thathe could arrange for her to meet with the employees in 2 or3 groups on condition that he be present. Baker replied thatshe could not agree to this condition without consulting hersuperiors. She then (at about 1:05) left the store and attempted,without success, to reach various union officials by telephone.At about 1:30 she returned. In the meantime, Herring hadasked the Board agent to postpone the election to give Bakeran opportunity to speak to the employees but the request wasdenied, and the election took place as scheduled.From the abovefacts, it isclear that the Employer waswilling to permit the Petitioner to reply to Yeager's speechon company time and property, provided it did so in groupmeetings with Herring present.' The only question is, there-2See Bonwit Teller, Inc., 96 NLRB 608, enforced as modified, 197 F 2d 640 (C. A 2).3 The hearing officer found that the arrangement of three groupmeetings"would haverequiredprecision timing unattainable on such short notice, since the employees werescattered inmany departments and some of the employees were at lunch." it appears,however, that there would have been sufficient time for two meetings, and we findno reasonto assume that the Employer would have insisted on three. We note, too, that had Baker madeher request when she first heard of Yeager's speech, there would have been ample time forthree meetings291555 0 - 54 - 15 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDfore, whether its insistence on these conditions constituted adenial of the right of the employees"to hear both sides ofthe storyunder circumstances which reasonably approximateequality." 4Group meetings,as the hearing officer found,would haveimposed onBaker thenecessity of repeating her speech. Wedo not believe,however, that this would have been so burden-some as to have interfered with an adequate presentation ofthePetitioner'scase, nor do we believe the fact that theUnion could not address all the employees simultaneously isherematerial.Neither are we persuaded that the merepresence of Herringwould havecreated a prejudiced atmos-phere.5Under the circumstances,therefore,we are of theopinion thatthe Employer'soffer afforded the Petitioner anopportunity to reply to Yeager's speech under substantiallyequal conditions.We thereforehold thattheEmployer'sconduct did not constitute interference with the election.Accordingly,we hereby overrule the Petitioner'sobjectionNo. 1.As we have overruledthe objections to the election, and asthe tallyof ballots shows that the Petitioner lost the election,we shall issue a certification of results of election to thiseffect.[The Board certifiedthat a majorityof the valid ballotswas not cast for Retail Clerks International Association, Local1179,AFL, andthat the said labor organization is not theexclusive representative of the employees of the Employer inthe stipulated unit.]4Bonwit Teller, Inc., supra.5There is no evidence that Herring. intended to participate in the meetings except by hispresence.As the purpose of the meetings was merely to permit Baker(a nonemployee) toaddress the employees, the situation is clearly distinguishable from those cases in whichtheBoard has found that an employer's presence at a union meeting constitutes unlawfulinterference with the employees' rights.BONDED FREIGHTWAYS, INC.andBONDED DRIVERS ANDMECHANICS INDEPENDENTUNION, Petitioner.Case No.3-RC-1110. May 29, 1953SUPPLEMENTAL DECISION AND CERTIFICATION OFREPRESENTATIVESPursuant to a Decision and Direction ofElections,telectionsby secret ballot were conducted on April 2 and 3, 1953, underthe direction and supervision of the Regional Director for theThird Region,among the employees in the voting groups setforth in the above-mentioned Decision.The Petitioner appearedon the ballot in all the elections;Local 182,Internationalt103 NLRB 407.105 NLRB No. 27.